Citation Nr: 1243991	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 through May 1968.  This period of active duty included service in the Republic of Vietnam, where he engaged the enemy in combat and was decorated with a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  That decision granted service connection for PTSD, effective May 30, 2008, and assigned a 50 percent initial disability rating.

The Board is of the opinion that the evidence of record raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Accordingly, the issue of entitlement to a TDIU is on appeal.

The issues of whether an initial evaluation in excess of 70 percent for PTSD is warrated and entitlement to a TDIU are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's PTSD has been manifested by chronic sleep impairment marked by nightmares and frequent waking at night; flashbacks; intermittent neglect of personal appearance and hygiene; panic and anxiety attacks; depression; blunted affect; mood disturbance marked by reported irritability and anger; isolative behavior; frequent interpersonal conflicts; inability to establish and maintain effective relationships; and Global Assessment of Functioning scores consistently ranging from 50 to 59.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As will be discussed below, the Board finds that the evidence of record supports an award of a 70 percent rating for PTSD.  However, the Board is not denying entitlement to a 100 percent scheduler evaluation.  Instead, that issue is being remanded for further development, as is the claim for a TDIU.  Under these circumstances, the Board finds that any error in complying with VCAA is harmless.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As discussed above, service connection for PTSD was granted by the RO, effective May 30, 2008.  A 50 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  In his February 2009 NOD, the Veteran asserts generally that he is entitled to a higher initial disability rating for PTSD.  He does not contest the effective date for service connection.

Under DC 9411, a 50 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate where PTSD is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

In view of the foregoing criteria and upon review and consideration of the evidence, the Board finds that the Veteran is entitled to an initial disability rating of 70 percent for PTSD.

VA treatment records dated from May 2008 reflect complaints by the Veteran of sleep difficulty marked by two hours of sleep per night; flashbacks and intrusive thoughts of experiences in Vietnam; ongoing difficulty with anger outbursts since service; anger outbursts toward his spouse; low frustration tolerance; and a history of picking fights that he knew he could not win, with the most recent such incident occurring four years before.  During mental status examination, the Veteran was alert and attentive and oriented in all spheres.  His appearance was disheveled and his affect was blunted and constricted with angry mood.  Demonstrated insight was limited and the Veteran's behavior was noted as being impulsive, which was indicative of compromised judgment.  The Veteran's speech was normal in rate and rhythm and his language was intact.  His thought process and associations were normal and coherent and no unusual thought content was noted.  A Global Assessment of Functioning (GAF) score of 55 was assessed.

Follow-up records from June and July 2008 indicated similar symptoms and mental status findings.  During his July 2008 treatment, however, the Veteran reported that he had a recent conflict with a co-worker.

During a July 2008 VA examination, the Veteran provided a post-service psychiatric history which included heavy drinking with repeated arrests for disorderly conduct.  According to him, his drinking and legal problems caused him to miss work and that he was fired from 18 to 20 jobs in the first six years after his discharge.  Regarding his current occupation, he reported that he had been working for a trucking company for approximately 35 years and was intending to retire in the next year.  He described that his job required him to drive trucks, primarily by himself.  He stated that his work performance was "okay" as long as he was left alone and his employers remained flexible with regard to his work schedule.  Nonetheless, he maintained that his psychiatric symptoms caused him to report late to work about two or three times per month.  Socially, the Veteran reported that he was remarried since 1986.  He stated that he had three stepchildren and that he maintained a good relationship with one of them.

Regarding his current symptoms, reported depressed mood; ongoing sleep disturbance marked by frequent nightmares and only two hours of sleep per night; flashbacks; continued sudden anxiety attacks, particularly when in crowds; avoidance of crowded places such as the grocery store; difficulty getting along with others and a preference for working alone; and avoidance of reminders of war.  The Veteran also produced a handwritten list which he prepared with his wife, which identified additional symptoms of being angry all the time and being "snappy"; night sweats; and lashing out at his spouse while in his sleep.  Although the Veteran denied current suicidal ideation, he did relate a past history of suicidal ideation.  He denied having auditory or visual hallucinations and apparently endorsed enjoyment in leisure activities, as he stated that he experienced relief from his symptoms by going to northern Wisconsin to ride his horses.  He related that he continued to be socially isolated and that he interacted only with his spouse.  In that regard, he stated that he found that interacting with animals was far easier than interacting with people.  

During the mental status examination, the Veteran was noted as being neatly groomed and dressed appropriately.  He was generally cooperative with the interview, although he initially presented as being defensive and guarded.  The examiner noted that the Veteran chose to sit in a chair that was at the back of the room and facing the door.  His eye contact and attention were within normal limits.  No abnormal motor behavior was observed.  The Veteran's speech was of normal rate and rhythm and without evidence of word-finding problems or paraphasias.  His thought process was linear and goal-directed and without any sign of formal thought disorder.  His mood was euthymic to angry with congruent affect.  His orientation and cognition appeared to be intact, and demonstrated judgment and insight were good.

Overall, the examiner opined that the Veteran's symptoms have been persistent since his separation from service without any periods of substantial remission.  The examiner characterized current symptoms as being in the moderate to severe range and causing severe impairment in psychosocial and interpersonal functioning.  Based upon the findings and reported psychiatric history, the examiner diagnosed moderate to severe PTSD and assigned a GAF score of 55.

Subsequent VA records from September 2008 reflect that the Veteran was involved in another conflict, this time with the owner of a farm where the Veteran boarded his horses.  During an October 2008 VA treatment, the Veteran related a separate incident in which he grabbed a female farm worker by the neck after the Veteran felt that she was "horsing around" and had gone too far.  During VA treatment in December 2008, the Veteran reported that he had retired.  Reported symptoms and mental status findings at that time remained essentially unchanged, relative to the symptoms and findings noted above.

During VA treatment in February 2009, the Veteran related that he felt worse since retirement.  In that regard, he related increasing sleep difficulties, nightmares, and irritability.  He reported that he had recently had an episode of road rage and that he had been having a difficult relationship with his boss, apparently over a dispute concerning the safety and maintenance of the company's trucks.  Concerning his activities, the Veteran stated that he watched DVDs and performed repairs around his home.  Once again, findings on mental status examination were essentially unchanged.   A ranged GAF score of 52 to 56 was assessed.

Records received from the Social Security Administration (SSA) show that, in 2009, the Veteran was awarded social security disability benefits based upon is PTSD disability.  A February 2009 disability report noted that, on interview, the Veteran demonstrated decreased concentration and did not appear to be groomed well.  The Veteran was also noted as being nervous and jittery and that his "eyes rolled around watching the gate."  Although the interviewing SSA official noted that the Veteran appeared to be making an obvious effort to be pleasant by making jokes, the official noted that the Veteran's jokes were occasionally tangential to the context of the discussion.

In an April 2009 questionnaire prepared by the Veteran and submitted to SSA, the Veteran reported nightmares and flashbacks which limited his sleep to three or four hours per night.  He also reported irritability, lack of patience, poor concentration, and poor memory.  Although he continued to report that he disliked crowds and avoided contact with other people, he stated that he was able to perform chores such as going grocery shopping once a week.  Occupationally, he stated that progressively worsening road rage required him to retire from his job as a truck driver.

During contemporaneous VA treatment also received in April 2009, the Veteran reported some improvement in mood due to medications.  Overall, however, he continued to report symptoms that are essentially consistent with those noted above.  During mental status examination, he was alert and attentive and oriented in all spheres.  This time, his grooming was noted as being appropriate.  His speech was normal in rate and rhythm and language was intact.  Although the Veteran's affect was full, the Veteran was irritable with angry and anxious mood.  Thought process continued to be normal, coherent, and free of unusual thought content.  Once again, the demonstrated insight and judgment were good and the Veteran's memory was intact.  A ranged GAF score of 53 to 56 was assigned.

In a May 2009 submission to SSA, the Veteran continued to report frequent road rage and flashbacks, constant anger, impatience, sleep disturbances, and dislike of dealing with other people  In describing his normal day, he indicated that much of the day was spent performing household chores and caring for and maintaining his horses.  He reported that he was going grocery shopping once per month.  The Veteran also appeared to report diminished concentration, stating that he was unable to maintain his focus for periods longer than 15 minutes and was unable to follow written instructions well.

VA treatment records from May through September of 2009 reflect that the Veteran reported improved irritability and sleep, although mental status findings remained essentially unchanged.  GAF scores during that period ranged consistently from 55 to 59.

A September 2009 Mental Residual Functional Capacity Assessment performed on behalf of SSA revealed that the Veteran's memory and ability to understand and remember detailed instructions was not significantly limited.  Concentration also not found to be significantly limited, although the Veteran was found to be moderately impaired in his ability to work in proximity to others without being distracted.  The study also revealed moderate impairment in the Veteran's ability to interact appropriately with others, accept instructions and respond appropriately to criticism from supervisors, and ability to get along with co-workers and peers without distracting them or exhibiting behavioral extremes.  Moderate impairment was also noted in the Veteran's ability to set realistic goals or to make plans independently of others.

November 2009 VA treatment records reflect that the Veteran was re-experiencing sleep disturbances and nightmares.  He also reported increasing irritability and anger and a readiness to fight.   He reported that he had an argument with his spouse yesterday "over nothing."  He stated that he was sleeping less than one hour per night and that he was rising every night to check on the safety of everybody at home before being unable to go back to sleep.  When asked about suicidal or homicidal ideation, the Veteran stated to the interviewer, "I'm so angry I could kill you, but I know you are trying to help."  Mental status examination indicated louder speech volume than normal, but otherwise similar mental status findings as those noted above.  A ranged GAF score of 55 to 58 was assigned.

Subsequent VA treatment records through January 2010 indicate improved mood due to medication.  The Veteran also reported improved sleep.  During a February 2010 treatment, he stated that he was sleeping from 10:30 p.m. to 6:00 a.m.  In April 2010, the Veteran continued to report improved mood, as well as decreased frequency and severity of his panic attacks.  GAF scores assigned from January through April of 2010 consistently ranged from 54 to 59.

June 2010 VA treatment records reflect that the Veteran was much calmer and continuing to report improved mood.  Overall, the Veteran stated that he was "feeling pretty good".  The Veteran's ranged GAF score was assessed as being 57 to 63 at that time.  August 2010 records appear to reflect that the Veteran appeared to be maintaining a high activity level despite his PTSD symptoms.  In that regard, the Veteran reported that he had been busy with home remodeling projects and that he was completing the last portion of it.  He reported other planned projects such as getting rid of an old car and repairing his driveway and stated that he was planning a weeklong trip for next year.  However, he continued to report interpersonal conflicts, stating that he had a recent conflict with a fellow veteran whom he had previously considered a friend.  Mental status examination findings remained essentially unchanged.

In December 2010, the Veteran reported that his sleep disturbances had returned, stating that he was sleeping only three or four hours per night with frequent nightmares.  He also continued to report personal conflicts with the owners of his horse farm.

In March 2011, the Veteran reported, that overall, he felt more in control of his emotions.  He continued to report, however, that his mood was down and that he was having ongoing bad dreams.  His affect was full with congruent mood, otherwise, no changes in mental status.  A ranged GAF score of 50 to 55 was assigned.

In April 2011, the Veteran reported that he had been sleeping better, but was still having nightmares twice a week.  He endorsed ongoing intrusive thoughts which were related to Vietnam and occurring two or three times per day.  He stated that he was still isolative and that he refused to socialize.  He reported that he was not communicating as much with his spouse lately and that he "zones out" while watching television.  Nonetheless, both the Veteran and his spouse reported that they continued to get along well.  A mental status examination revealed findings that were essentially consistent with those noted above.

During a May 2011 VA examination, the Veteran reported that he was "virtually a shut-in."  He stated that he was experiencing panic attacks two or three times per week and anxiety four or five times per week.  He described his panic attacks as consisting of shakes, sweats, shortness of breath, and having varying durations.  He stated that he was sleeping three or four hours per night with nightmares occurring two or three times per week.  He reported that when he had nightmares, he got up and checked the perimeter of his home.  He continued to report that he did not like groups and did not like going shopping or going to malls.  He denied having experienced any loss of interest in pleasurable activities; stating that he continued to enjoy his horses.  He also denied symptoms of mania, social phobia, fear of evaluation, obsessions, compulsions, or excessive worry.

During mental status examination, the Veteran demonstrated good hygiene and grooming.  No abnormal motor activity was observed.  He was oriented to date, time, place, and passage of time.  His eye contact was good.  The Veteran described his own mood as being sad; consistent with reported mood, demonstrated mood was dysphoric albeit with full affect.  The Veteran's speech continued to be within normal limits, and his responses to questions during the examination were logical and relevant.  Demonstrated attention and concentration were good.  There was no evidence of a formal thought disorder.  The Veteran also continued to deny current suicidal ideation and auditory or visual hallucinations.  A GAF score of 55 was assigned.  Overall, the examiner opined that the Veteran continued to experience functional impairment in social and workplace functioning in that he had very few friends, socialized only with his spouse, and had general difficulty in getting along with people.

In view of the foregoing evidence, the Veteran's PTSD has been consistently manifested by symptoms that are consistent with the criteria for a 70 percent disability rating under DC 9411.  In this regard, the Veteran has demonstrated obsessional rituals which interfere with routine activities, as marked by his behavior of rising at night to check the perimeter of his home.  The Veteran's demonstrated symptoms have also included impaired impulse control, as evidenced by the Veteran's frequent outbursts of anger, interpersonal problems, and incidents of road rage.  As noted above, the Veteran has occasionally been noted as failing to maintain good hygiene and appearance.  The Veteran has also demonstrated difficulty in adapting to stressful circumstances, as marked by his frequent road rage and conflicts with co-workers and supervisors.  Finally, he has also demonstrated a consistent inability to establish and maintain effective relationships.  In that regard, although he has maintained his longstanding marriage to his spouse, and in fact appears to maintain a generally enriching relationship with her, the Veteran has few friends, continues to isolate, and as noted above, is prone to interpersonal problems.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 70 percent disability rating under DC 9411.  To that extent, this appeal is granted.  As noted above, the matter of whether a 100 percent schedular rating may be warranted is being remanded for further development.


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted, subject to the rules and regulations governing the payment of monetary benefits.


REMAND

As discussed above, the record reflects that the Veteran was able to maintain consistent employment with a trucking company for approximately 35 years until his recent retirement.  However, the record also reflects that in 2009 the Veteran was awarded social security disability benefits based upon is PTSD disability.  It has also been noted in the record that difficulties experienced as a result of PTSD played a role in his decision to retire.  In light of this record, the Board finds that an additional VA examination is necessary to clarify whether or not the Veteran is currently unable to maintain substantially gainful employment due to his PTSD.  The Board is also deferring a decision on whether a 100 percent rating is warranted for PTSD at this time as information obtained on that examination will very likely be relevant on that issue.

i
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any updated VA medical records not currently associated with the claims file and associate them therewith, Perform any and all follow-up as necessary, and document negative results.

2.  Provide notice to the Veteran on how to substantiate a claim of entitlement to a TDIU.

3. After the above development has been completed to the extent possible, schedule the Veteran for a new VA examination to address the current nature and severity of his service-connected PTSD.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning. A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

The examiner should provide an opinion as to whether the Veteran's service-connected PTSD alone renders him unable to obtain or retain gainful employment.  Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


